                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

              Plaintiffs,


       v.                                              Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

              Defendants.


JUSTIN LUFT, et al.,

              Plaintiffs,


       v.                                               Case No. 20-cv-768-JDP


TONY EVERS, et al.,

              Defendants.


                                JOINT PROGRESS REPORT


       Pursuant to this Court’s May 27, 2021 Order, and in preparation for the July 30, 2021 status

conference, the parties respectfully submit this Joint Progress Report that “identifies what they

have agreed on and what discovery disputes they still have and that includes a proposed schedule

for completing discovery.” ECF No. 438. The parties agree and disagree as follows:
              I.       Plaintiffs’ position and proposed schedule.

        Areas of Agreement or That Parties Are Working Toward A Resolution

        Defendants have produced supplemental discovery updating their production from the

summer and fall of 2020. The parties have been meeting and conferring on a continuing basis about

follow-up requests and questions about the production. The parties continue to work through some

specific production issues, but at this point believe that they will be able to resolve most of them

without need for the Court’s assistance. For instance, Plaintiffs believe they are missing certain

relevant documents for certain IDPP Petitioners, and Defendants have agreed to look to determine

whether such documents have been previously produced, and to update their production if they

have not. Similarly, Defendants and Plaintiffs have agreed to further production of documents for

certain custodians using search terms, but are still conferring regarding the specific custodians and

search terms. There are a handful of other document discovery issues on which the Parties are

working cooperatively. The Parties do not believe it is necessary to burden the Court on these

issues at this time.

        Plaintiffs are continuing their review of the document production and identifying those

individuals who they will ask to depose. Plaintiffs will provide Defendants a list of desired

deponents prior to the July 30 status conference, and the Parties will seek to come to an agreement

about the number and identity of the deponents. We will bring any disagreement concerning

depositions, to the extent they arise, to the Court’s attention promptly.

        Defendants informed Plaintiffs on July 14 that they intend to propound interrogatories and

requests for admission upon Plaintiffs. They provided Plaintiffs with a list of categories upon

which they would likely seek this discovery, but reserved the right to revise and extend that list.

Plaintiffs had proposed that Defendants serve this discovery by August 2 and Plaintiffs will




                                                 -2-
respond and/or provide written objections within 30 days, but Plaintiffs do not object to

Defendants’ proposal below of setting a mutual deadline of August 6, 2021 for service of additional

written discovery requests. However, Plaintiffs request that the Court permit additional written

discovery requests after August 6 if based on information discovered after August 6. In the event

that a Party seeks to serve additional written discovery after August 6 and the receiving Party does

not agree that it is proper, the Parties will seek the Court’s assistance to resolve any such

disagreement.

       Areas of Disagreement

       Public Education Documents

       Plaintiffs maintain that discovery related to efforts to educate the public on the IDPP is

relevant—and critical—to their challenge to the process. How the IDPP is being executed depends

in significant part on people knowing about it and knowing what rules apply, especially because

particularly vulnerable populations—lower-income individuals, for instance, or voters of color—

use the IDPP at higher rates than other populations. How these populations learn about the IDPP

is important to understanding whether the IDPP is being constitutionally executed. Five years ago,

this Court recognized that the state had not adequately informed the public about the IDPP. See,

e.g., One Wis. Inst. v. Thomsen, 198 F. Supp. 3d 896, 964 (W.D. Wis. 2016), rev’d on other

grounds and remanded, 963 F.3d 665 (7th Cir. 2020). In addition, this Court’s September 28, 2020

order directed the Wisconsin Election Commission and the Department of Transportation “to

provide targeted outreach to potential voters who are most likely to need the IDPP.” ECF No. 427

at 2. Exploring whether and to what extent Defendants have meaningfully and adequately educated

the public about the IDPP is necessary for Plaintiffs to develop their claims.




                                               -3-
       Moreover, the Defendants’ proposed discovery asks whether Plaintiffs contend that any

individual is being denied their right to vote because of any notice, publication, or advertisement

of the IDPP, or lack thereof. Obtaining these notices, publications, or advertisements, to the extent

they exist, is directly relevant to even responding to Defendants’ proposed discovery. Finally, at

no point have Defendants explained that producing these documents will be unduly burdensome.

On the contrary, Plaintiffs believe this request regarding public education and outreach is a modest

one. Plaintiffs requested public education documents from Defendants last fall. At the very least,

Plaintiffs are entitled to review Defendants’ current public education program. Plaintiffs would

not pursue their claims related to public education if, based on a full production of the public

education material, the deficiencies in public education identified by this Court have been resolved,

but there is no way for Plaintiffs or the Court to evaluate that without receiving discovery on it.

       Experts

       Plaintiffs believe that limited expert testimony may be helpful to the Court, and request

that the Court include in its scheduling order time for expert discovery. See Fed. R. Evid. 702(a);

Fed. R. Civ. Pro. 26(b)(4); see also Douglas Dynamics, LLC v. Buyers Prods. Co., No. 09-cv-261-

wmc, 2010 WL 4118098, at *2 (W.D. Wis. Oct. 8, 2010). Plaintiffs acknowledge that the Court

expressed the view that expert testimony may not be necessary for this phase of the case. Here,

Plaintiffs attempt briefly to explain the subjects of expert testimony that they believe may be useful

to the Court. We do not ask the Court to approve of any expert testimony or discovery at this point.

Instead, we ask that the Court’s schedule set a deadline for plaintiffs to present motions for

proposed expert testimony and discovery, including the names, credentials, and summaries of

opinions of any proposed experts. The Seventh Circuit framed the question for remand as whether

the state’s IDPP is currently being implemented in a constitutionally adequate manner. See Luft v.




                                                -4-
Evers, 963 F.3d 665, 679-80 (7th Cir. 2020) (characterizing the IDPP as a “moving target” and

emphasizing the need to evaluate based on State’s current implementation of the IDPP). To that

end, testimony on three topics concerning how the IDPP operates will aid the Court in its decision

on its constitutional adequacy. Both sets of Plaintiffs last presented expert testimony about the

IDPP in their respective cases in 2016. The State has asserted, most recently in its status report to

this Court in May, ECF No. 435 at 11, that it has once again made changes to the way the IDPP

operates, including changes since the proceedings in this Court last fall. The expert testimony did

not and could not evaluate the current operation of the IDPP, or analyze whether the defects

previously found by the Court had been fixed.

       Plaintiffs ask the Court for leave to submit motions for leave to present expert testimony

on up to three subjects related to the current operation of the IDPP:

       (1) Political Scientist with Expertise on Voter Access: First, Plaintiffs wish to submit

expert testimony from a political scientist with deep expertise on voting access. In particular, the

expert would testify on what types of Wisconsinites disproportionately face unreasonable burdens

as part of the IDPP and what types of burdens are primarily responsible for the constitutionally

inadequate operation of the process. Defendant’s production indicates that minority voters are not

only less likely to have compliant ID, as has been litigated earlier in the case, but continue to

struggle to get a permanent ID through the IDPP. For instance, many older Black voters born in

the Jim Crow South, Black voters of all ages born in Cook County, IL, and Latino voters born in

Puerto Rico and either do not have birth certificates or other acceptable “proofs” of birth, or have

often-trivial discrepancies between their birth records and other government records. Many such

voters have continued to be stuck in the IDPP for many months if not years, often to simply just

give up in response to continued delays and hurdles. The expert intends to discuss not only birth




                                                -5-
certificates but why it would be difficult to obtain and modify other vital documents, for example

to change mistakes such as name spelling, and why the State’s current insistence on that practice

is keeping people locked into IDPP. Expert testimony would describe numerous ways in which

some categories of Wisconsinites are unable to obtain with reasonable effort qualifying ID through

the IDPP, expert testimony that explains the systematic causes of the problem, and why it repeats,

may aid the Court not only in assessing the IDPP’s constitutionality, but also in fashioning

appropriate relief.

       Below, Defendants misconstrue certain statements in Frank II and Brnovich to suggest that

only evidence of burdens on individuals remains relevant, and that evidence of systemic burdens

is irrelevant. Indeed, Defendants’ argument turns the Frank II Court’s holding on its head. The

Court held that notwithstanding a purported lack of evidence of burdens on most people’s right to

vote, because the “right to vote is personal,” if “even a single person eligible to vote is unable to

get acceptable photo ID with reasonable effort,” that person must be afforded a remedy so that

they may vote. Frank v. Walker, 819 F.3d 384, 386 (7th Cir. 2016). It did not hold that evidence

of systemic burdens that have and will perpetually repeat due to the way the State implements the

IDPP have no bearing on whether the IDPP is constitutional. Moreover, while Brnovich took issue

with what the majority viewed as “artificially magnified” statistical differences in the context of

Voting Rights litigation, it did not suggest that statistical evidence had no bearing on voting rights

claims. Finally, the expert testimony outlined above would not be focused only or even primarily

on statistical analysis, but rather a qualitative analysis of the reasons the IDPP is burdensome on

individuals belonging to certain communities, and predictably results in the deprivation or

burdening of such individuals’ right to vote.




                                                -6-
       (2) Public Education/Communications Expert: Second, Plaintiffs seek to submit expert

testimony about how a lack of public education and communications about the IDPP contributes

to imposing unreasonable burdens on potential voters. Indeed, this Court recognized the

inadequacy of the Defendants’ efforts to inform the public about the IDPP in 2016. See, e.g., One

Wis. Inst., 198 F. Supp. 3d at 964. Although it has been nearly seven years since the IDPP was first

created in September 2014, both because of the inadequacy of prior public education and the fact

that many of the vulnerable voters who require the IDPP may also lack Internet access, many of

these voters may be unaware that they can get an ID to vote without other documents. Moreover,

Plaintiffs will establish that the IDPP has been changed so many times since it was created (nearly

always because of developments in this litigation) that many people who have failed to obtain

permanent IDs (often after several efforts) based on perceived gaps in their proof of identity can

now use previously forbidden proofs. For example, Plaintiffs believe the full IDPP record shows

that hundreds and probably thousands of Black voters who were born in Chicago and moved to

Wisconsin have failed through the years to obtain a permanent WI ID even though they presented

valid IL drivers’ licenses and other forms of ID. But the DMV changed that rule last year, without

telling any of the other IL drivers who had been rejected that they could now have Wisconsin IDs

after all. Many petitioners have been told during the IDPP’s tortured seven-year history that it is

not enough to present high school records in lieu of a birth certificate; to constitute acceptable

“secondary evidence,” education records must be from the “early elementary” years. But that rule

apparently was abandoned this year, again without any sort of corrective outreach, announcements,

or the like. There are many other instances of such U-Turn changes in the substantive and

procedural rules without any corrective outreach to those who failed or gave up because of IDPP

rules that no longer exist. In light of the Seventh Circuit’s focus on evaluating the IDPP as it




                                               -7-
functions today, testimony from an expert on crafting an appropriate and effective public education

campaign may help inform the Court’s decision about whether public outreach about and

awareness of the IDPP program is currently constitutionally sufficient to reach Wisconsin residents

who need it most. Expert testimony would also be useful in providing guidance for appropriate

public education relief should the Court find current efforts insufficient.

       (3) CLEAR reports/ “best practices” in verifying individual identity: Plaintiffs

believe the Court may now benefit from limited, targeted expert testimony about CLEAR and

similar investigatory services, their reliability, and DMV’s failure to ensure that CLEAR reports

(if permissible at all, which Plaintiffs continue to dispute) are given immediate consideration under

the “more likely than not” standard and the presumption of eligibility discussed in the Seventh

Circuit’s Luft decision. Plaintiffs believe there may also be helpful expert testimony about “best

practices” in other contexts involving personal background checks, including those associated with

hiring practices, firearm purchases, agencies, and law enforcement.

       This Court found in its July 2016 decision that CAFU “commonly” obtains “CLEAR

background reports” from the National Comprehensive Report Plus Associates, which contain “a

substantial amount of deeply personal information, including any criminal records, judgments and

liens, residence history, home and vehicle ownership history, and a list of possible relatives and

associates.” 198 F. Supp. 3d at 914 n.5. DMV did not tell IDPP petitioners that it was compiling

this extensive background information about them. This Court found that “having DMV personnel

acquire and review a compilation of personal information imposes a substantial burden on the right

to vote.” Id.

       The DMV’s document productions last fall and in recent weeks show that nothing has

changed. These invasive practices continue unabated; if anything, CAFU’s reliance on CLEAR




                                                -8-
reports appears to be on the rise. CLEAR is now an affiliate of Thomson Reuters, and one of the

gold standards of comprehensive background investigations:

       Thomson Reuters CLEAR® is powered by billions of data points and leverages
       cutting-edge public records technology to bring all key content together in a
       customizable dashboard. Locate hard-to-find information and quickly identify
       potential concerns associated with people and businesses to determine if further
       analysis is needed. The user-friendly platform was designed with intuitive
       navigation and simple filtering parameters, so you can quickly search across
       thousands of data sets and get accurate results in less time.

https://legal.thomsonreuters.com/en/products/clear-investigation-software.    CLEAR is used in

many contexts, including anti-money laundering, child and family services, law enforcement,

healthcare and insurance fraud, corporate security, and other personal background investigations.

Id.

       But just as troubling, CLEAR reports often establish that IDPP petitioners are more likely

than not (if not beyond a reasonable doubt) who they say they are. Yet CAFU refuses to apply the

“more likely than not” (which it calls “MLTN”) standard to the intrusive information in these

reports, instead subjecting petitioners to a variety of time-consuming, often-burdensome,

cumulative, irrelevant, and frequently ridiculous “matching” requirements, spelling rules, and

searches for school records, adoption files, Census records, and other distant proofs of identity.

This issue was briefed and ready to be argued in September 2020 as one of the “checklist” of 15

objections Plaintiffs were raising against the IDPP. See ECF No. 403 at 57-58; ECF No. 420 at

21.

       Defendants incorrectly suggest that the One Wisconsin Plaintiffs are taking an inconsistent

position regarding the CLEAR reports from what they argued in a motion in 2016. (OWI Dkt.

262:8). As we pointed out in footnote 4 of that brief, Plaintiffs did not advocate the procurement

of CLEAR reports for investigation of voter ID petitioners, but called out the State’s hypocrisy in




                                               -9-
procuring these intrusive reports as a matter of course to investigate its citizens’ identity while

declining to obtain or use them to find petitioners whose temporary receipts were returned as

undeliverable:

        As this Court found in its July 29, 2016 decision, ‘[f]ull investigation by CAFU commonly
        involve[s] acquiring a CLEAR background report,” which contains “residency history” and
        leads on “possible relatives and associates.” Dkt. 234 at 25 n.5. The State should not be
        allowed to conduct background investigations for the purpose of evaluating voter ID
        petitioners but to refuse to use those same techniques to track those petitioners down so
        they can receive the credentials to which they are entitled.

Dkt. 262 n.4. Plaintiffs stand by that position, and there is no inconsistency with anything we say

here.

        Again, Plaintiffs do not ask the Court to endorse such testimony at this time, merely for an

opportunity to present motions for the admission of such testimony.

        Proposed Schedule

        Plaintiffs submit the following revised schedule for the completion of discovery. Plaintiffs

disagree with Defendants’ assertion that yet another round of summary judgment would be

appropriate in this matter, and maintain that the remaining issues would be most efficiently

resolved through a short trial. The Court denied Defendants’ motion for summary judgment on

these same issues last fall. Plaintiffs have informed Defendants that they are willing to be flexible

about these proposed dates to ensure that both sides have an adequate opportunity to prepare for

trial, subject of course to the Court’s schedule and desired timeframes:

 Fact deposition deadline           October 1, 2021

 Motions to Submit Expert           October 11, 2021
 Testimony (along with expert
 reports and disclosures)
 Briefs in opposition to            October 31, 2021
 proposed expert testimony




                                               - 10 -
 Hearing on expert motions          Early November 2021

 Additional expert testimony (if    Early November 2021 to
 allowed by the Court),             December 31, 2021
 including rebuttal experts and
 expert depositions.


            II.    Defendants’ position and proposed schedule.

       Since the May 27 status conference, Defendants timely produced tens of thousands of

DMV documents, produced additional information at Plaintiffs’ requests, and are prepared to serve

their discovery requests on Plaintiffs. Based on the parties’ recent meet-and-confer, Defendants

believe that this case is on the track that Defendants proposed in the May 20, 2021, joint status

report (Dkt. 433:13) and remains on track for timely resolution, on stipulations, by early 2022.

       Contrary to Plaintiffs’ contentions, discovery on public-outreach efforts by the Wisconsin

Elections Commission (WEC) or DMV is not necessary and is outside the scope of the question

on remand. Likewise, expert testimony would not be helpful to resolving the narrow issue on

remand.

       The following provides a short update on discovery exchanges over the past month and a

half; Defendants’ few requested categories of discovery; explanations of Defendants’ position on

Plaintiffs’ remaining discovery requests; and a proposed schedule to govern further discovery and

proceedings.

                      A. Update on Discovery Following May 27 Status Conference

       At the May 27 conference, Defendants committed to providing Plaintiffs with updated

discovery consistent with the agreed updates provided since Fall 2016. Defendants agreed to

produce those updates by June 22. As with prior updates, these included CARs (Case Activity

Reports) for every IDPP applicant, DMV’s policies and procedures, IDPP training materials, IDPP



                                              - 11 -
reports, quality assurance measures, and other IDPP-related materials. Before that deadline,

Defendants produced documents on a rolling basis, while the parties’ counsel engaged in regular

communication, including Defendants’ multiple, timely responses to Plaintiffs’ inquiries and

supplemental requests. Defendants completed the updated DMV production on June 21. That

production consisted of 57,271 documents.

       Over the course of late June and early July, the parties were in regular communication

related to additional requests by Plaintiffs. In response to those requested, Defendants have

produced dozens of additional documents, as well as narrative responses to Plaintiffs’ questions

about the scope of the production as well as individual documents.

       The parties most recently conferred on July 20 to discuss: (1) a handful of outstanding

requests on both sides; (2) the parties’ respective views about the trajectory of discovery and

briefing/trial; and (3) how best to prepare the required joint status report. Following the parties’

meet-and-confer, a few outstanding requests and issues remain. Guidance from this Court will be

helpful to guide the trajectory of any further discovery and proceedings.

                          B. Defendants’ Proposed Discovery requests

       Defendants seek to discover information from Plaintiffs regarding who, if anyone,

Plaintiffs contend has been unable to obtain a qualifying ID for voting through the IDPP, and also

about any IDPP processes that Plaintiffs believe unconstitutionally burden an individual’s right to

vote. These requests are narrowly tailored to the issue on remand. Specifically, Defendants propose

narrow and targeted discovery requests as follows:

       1.     Identify any and all individuals who you contend are being denied the right to vote
       because of the IDPP.

       2.      Identify any and all individuals who you contend have not been able to obtain a
       qualifying voter ID after entering the IDPP.




                                               - 12 -
       3.    If any individual identified in response to interrogatory #1 or #2 is the subject of a
       Case Activity Report (“CAR”) that was produced by Defendants in 2021, state the CAR
       number or identifying Bates number for the CAR for each individual.

       4.      If any individual identified in response to interrogatory #1 or #2 is not the subject
       of a Case Activity Report that was produced by Defendants in 2021, state the home address,
       phone number, and email address of any such individual.

       5.      Describe any IDPP process, procedure, training, or convention that you contend
       places an unreasonable burden on an individual’s right to vote, and provide the complete
       factual basis for that contention.

       6.     If you contend that any individual is being denied the right to vote because of the
       publication, notice, or advertisement of the IDPP—or the lack of such publication, notice,
       or advertisement—provide the complete factual basis for that contention.

       7.      If you contend that any individual is being denied the right to vote on account of
       race or color, provide the complete factual basis for that contention.

       8.      Identify what type of injunctive relief you seek in this case.

       9.      Produce (or identify by Bates number) every document that supports your answers
       to interrogatories 1–8.

       10.     Admit that you are not aware of any individual who has applied for a voting
       credential through the IDPP since June 29, 2020 and who was unable to vote due solely to
       the lack of qualifying identification. If your response to RFA is anything other than an
       unconditional admission, provide the complete factual basis for your response, including
       identifying every individual who was unable to vote due to the lack of qualifying
       identification.

       Defendants may additionally request further discovery as necessitated by any responses to

these stated above, and will depose any witnesses Plaintiffs would designate for trial and any expert

witnesses that might be allowed.

                           C. Defendants’ Responses to Plaintiffs’ Proposed Expert
                           Designations and Discovery Requests.

       The parties recent July 20 meet-and-confer was productive and most issues were resolved

without dispute. Plaintiffs made some unobjectionable requests for additional information and

documents that Defendants will produce.




                                               - 13 -
       However, on two other issues, Defendants request assistance from this Court. Specifically,

Plaintiffs have requested discovery on public outreach and expert testimony, both of which are not

relevant to the issue on remand and would cause unnecessary burden and delay. Defendants request

clarification that this discovery is outside the scope of this narrow remand.

                                  1. Discovery on public education efforts by WEC and DMV
                                  does not implicate any remaining legal claim, is outside the
                                  scope of this remand, and is unnecessarily burdensome.

       In addition to the thousands of DMV documents Defendants have already produced related

to the current functioning of the IDPP, Plaintiffs have also requested documents related to DMV’s

and WEC’s public outreach efforts on the IDPP. Defendants have cooperatively responded to

similar requests in previous stages of litigation. However, given the far narrower focus of the case

on the actual functioning of the IDPP, Defendants do not believe that these requests are pertinent

to the remaining issue on remand, for two reasons.

       First, this Court has recognized that the issue on remand will be sharply focused on the

extraordinary-proof process. This focus does not contemplate further discovery or proceedings on

how DMV (much less WEC) is generally disseminating information about the IDPP.

       Second, Plaintiffs have not identified any support for the proposition that such public

outreach is a constitutional issue that remains in this case. The sole issue now before this Court is

whether the IDPP, as it is currently functioning, allows every eligible voter to obtain a voting-

qualifying ID with reasonable effort as a constitutional matter. See Luft v. Evers, 963 F.3d 665,

679 (7th Cir. 2020). Advertisement about the existence of the IDPP is simply not a part of that

question.

       Election public education is governed by state statute, not a constitutional mandate. WEC’s

outreach obligations are governed by Wis. Stat. § 5.05(12), (13). These provide, for example, that




                                               - 14 -
WEC “may conduct . . . educational programs to inform electors about voting procedures, voting

rights, and voting technology” and shall “maintain a toll-free telephone line for electors “to obtain

general election information, and to access information concerning their registration status, current

polling place locations, and other information relevant to voting in elections.” Wis. Stat.

§ 5.05(12), (13). There has been no claim that WEC is not complying with these statutory

obligations and, even if there were, that claim would be outside the scope of this case.

        Additionally, Plaintiffs have never identified (and likely would not be able to identify) any

meaningful standard by which federal courts would analyze, as a constitutional matter, whether a

state’s public-outreach efforts are constitutionally deficient.

        Lastly, nothing in the operative complaint in Luft supports the implication that current

public outreach efforts regarding the IDPP are constitutionally or statutorily deficient. While

Plaintiffs’ 2012 amended complaint (Luft Dkt. 31) and proposed 2017 supplemental complaint

(Luft Dkt. 342-1) mention public education broadly, nothing relates to current WEC and DMV

public education efforts regarding the IDPP. And since that time, public outreach concerning the

IDPP has been addressed repeatedly through prior Court orders after thorough review of WEC’s

and DMV’s more recent IDPP public education efforts. Any public education claims are no longer

viable given WEC’s and DMV’s adoption and incorporation of every IDPP public notice and

education process deemed constitutionally necessary by this Court. Plaintiffs have not even

attempted to amend their operative complaint to allege that these current efforts are constitutionally

deficient. There is no reason for additional burdensome discovery on a claim not a part of this

litigation.




                                                - 15 -
                                   2. Expert witnesses would be unhelpful and would
                                   unnecessarily add to the delay and expense of this case.

       Plaintiffs indicate that they wish to add multiple experts to this remand. Categories of

potential expert testimony include: (1) how the IDPP might be impacting certain groups of voters;

(2) how WEC’s and DMV’s public-outreach efforts might be reaching certain communities in

Wisconsin; and (3) explaining CLEAR reports. However, no expert witnesses are appropriate to

decide the sole issue on remand, which involves only whether the IDPP imposes unreasonable

burdens as a constitutional matter on individual voters’ ability to obtain an ID for voting.

       This is not the broad challenge to voter ID laws that the Plaintiffs brought ten years and

nine Seventh Circuit decisions ago. The Seventh Circuit has now been repeatedly clear that the

remaining issue relates to an individualized and personal right to vote—protecting “[e]very

citizen’s interest in individual treatment.” Luft, 963 F.3d at 680, see also id. at 969; see also Frank

v. Walker, 819 F.3d 384, 386–87 (7th Cir. 2016) (“Frank II”). Because “[t]he right to vote is

personal,” unaffected by how others might experience a state’s election laws, there is no role for

experts in the current remand to opine, for example, on how a state’s voting system allegedly

impacts groups of voters, much less how public-outreach efforts allegedly reach certain

communities in the state. Frank II, 819 F.3d at 386; see also Luft, 963 F.3d at 679–80. The Seventh

Circuit, in this very case, has previously rejected the type of analysis that the Plaintiffs propose

now. Frank, 768 F.3d at 752.

       Indeed, the Supreme Court recently singled out these Plaintiffs’ use of expert testimony to

improperly amplify the impacts of a state’s voting system on certain voter groups. Brnovich v.

Democratic Nat’l Comm., 141 S. Ct. 2321, 2339 (2021). In the context of a Voting Rights Act

claim, the Court’s opinion highlighted that the “use of statistics” can often be “highly misleading”



                                                - 16 -
when attempting to establish a single law’s burden on individual voters. See id. at 2345. The Court

cited previous arguments made and rejected in Frank. Id. at 2345 (“use of statistics was highly

misleading for reasons that were well explained by Judge Easterbrook in a § 2 case involving voter

IDs.”).

          Moreover, Brnovich also reaffirmed that an otherwise permissible law, like Wisconsin’s

voter ID requirement, will not be invalidated based on impacts to individuals or even discrete

groups. See Brnovich, 141 S. Ct. at 2348 n.21. Instead, such individual or small cluster impacts

are to be addressed through established statutory procedures for remedying alleged agency errors.

See id. (noting that “[a]n alleged failure by the Postal Service to comply with its statutory

obligations in a particular location does not in itself provide a ground for overturning a voting rule

that applies throughout an entire State”). That decision is consistent with the Seventh Circuit’s

prior decisions in this case indicating that the burden inquiry is an individual one.

          Here, the issue is whether the IDPP imposes a burden of constitutional magnitude for the

small number of qualified electors who use it to obtain an ID for voting. That question will be

resolved based on various IDPP petitioner files, which will show that, as before, everyone who

avails themselves of the IDPP obtains a voting-qualifying ID with reasonable effort. See Luft, 963

F.3d at 679. Expert opinions on “types of Wisconsinites” is not relevant. The Seventh Circuit did

not need experts to make this assessment last time, see id., or the time before that, see Frank II,

819 F.3d at 386–87, and Plaintiffs will not be able to show why experts would be necessary or

appropriate now.

          Finally, Plaintiffs’ suggestion that an expert is needed regarding CLEAR reports is

meritless. The impact of a CLEAR report on any application is apparent from the application

report. The Court does not need an expert to explain what a CLEAR report says or what it means




                                                - 17 -
for an individual application. Plaintiffs’ argument that such reports are intrusive or somehow

harmful is outside the scope of the remand and is perplexing because CLEAR reports are in IDPP

applications at their request.

       Several years ago, One Wisconsin filed a motion arguing that DMV was not doing enough

to contact people who had stopped returning calls or letters. They specifically criticized that “DMV

apparently has not, for instance, obtained CLEAR reports that could provide updated contact

information for these voters.” (OWI Dkt. 262:8.) On that request, this Court promptly ordered on

October 26, 2016 that: “The DMV must attempt to contact family members or associates of the

petitioner using whatever contact information is available, including information from CLEAR

reports.” (OWI Dkt. 306:2.) Plaintiffs’ current argument appears to be that DMV is doing

something wrong by complying with a court order that granted the relief that Plaintiffs asked for.

That argument is meritless. But, merits aside, expert testimony is not required to explain the

contents, use, or effects of such reports.

       Plaintiffs’ proposed use of experts would not assist the inquiry on remand. It would,

however, require additional time for Defendants to evaluate any expert reports and consider

whether response experts are needed, which could trigger response and reply expert reports.

Depositions of all experts, by all parties, would follow. This would cause unnecessary expense and

delay in the case. Given the current posture and authorities to the contrary, there is no basis to

allow expert testimony as Plaintiffs propose.

                           D. Defendants’ Proposed Timeline

       This litigation remains largely on track with the timeline Defendants proposed in May,

recognizing that additional discovery will be needed. (See Dkt. 433:13 (second proposed

schedule).) After the discovery conducted so far, it appears more important than ever that the




                                                - 18 -
parties have time to engage in a good faith effort to stipulate to all material facts that would be

necessary to resolve this case by cross-motions for summary judgment. As this case develops, it is

increasingly apparent that the relevant facts—which involve how a person gets an ID—are likely

to be undisputed. The only issue will be the legal conclusions to draw from those facts. Defendants

submit that their proposed timeline should continue to guide further discovery and proceedings.

       Specifically, this case should proceed as follows:

   •       Plaintiffs and Defendants serve additional written discovery requests, as either
           stipulated by the parties or approved by the Court, on or before August 6, 2021.

   •       Written discovery closes on November 2, 2021.

   •       Following completion of discovery: November 3, 2021–January 3, 2022: the parties
           engage in a good faith effort to stipulate to all material facts in this case that are
           necessary for resolution by cross-motions for summary judgment.

   •       Status conference: January 10, 2022.

   •       Cross-motions for summary judgment: February 7, 2022.

   •       Responses: March 7, 2022.

   •       Replies: March 21, 2022.

   However, if this Court were to allow either category of additional discovery that Plaintiffs have

proposed (public outreach or experts), additional time will be necessary. That would involve

discovery of an entirely separate agency, WEC, which would require more time. Defendants would

also need time to review expert reports and potentially retain their own experts. Defendants would

need, at a minimum:

   •       After Plaintiffs disclose expert(s), 45 days to designate experts;

   •       45 days for Defendants’ expert(s) to prepare responsive reports; and

   •       After any rebuttal by Plaintiffs’ expert(s), 30 days for Defendants’ expert(s) to review
           in preparation for expert deposition(s).




                                               - 19 -
                          E. Conclusion

       Given the narrow remaining legal issue, Defendants maintain that this case can be resolved

based on existing DMV documents, on which the parties should be able to reach full stipulations.

The issue on remand does not contemplate evidence about public-outreach, nor does it require

statistical analysis about the alleged impacts on various groups of people in Wisconsin. The inquiry

at issue is a personal right, and the documents show that every person who has sought an ID for

voting through the IDPP has obtained a voting-qualified ID with reasonable effort. This case can

therefore be finally resolved with minimal additional discovery, as outlined herein.




                                               - 20 -
      Dated this 23rd day of July, 2021.

                                                    Respectfully submitted,



                                                /s/ Bruce V. Spiva
Charles G. Curtis, Jr.                         Marc E. Elias
Perkins Coie LLP                               Bruce V. Spiva
33 East Main Street, Suite 201                 Elisabeth C. Frost
Madison, WI 53703                              Amanda R. Callais
Telephone: (608) 663-5411                      Perkins Coie LLP
Facsimile: (608) 663-7499                      700 Thirteenth Street, N.W., Suite 600
CCurtis@perkinscoie.com                        Washington, D.C. 20005-3960
                                               Telephone: (202) 654-6200
Bobbie J. Wilson                               Facsimile: (202) 654-6211
Perkins Coie LLP                               MElias@perkinscoie.com
505 Howard Street, Suite 1000                  BSpiva@perkinscoie.com
San Francisco, CA 94111-4131                   EFrost@perkinscoie.com
Telephone: (415) 344-7000                      ACallais@perkinscoie.com
Facsimile: (415) 344-7050
BWilson@perkinscoie.com
                                               Attorneys for One Wisconsin Plaintiffs


/s/ Karyn L. Rotker
Karyn L. Rotker                                Dale E. Ho
ACLU of Wisconsin Foundation, Inc.             T. Alora Thomas
207 East Buffalo Street, Suite 325             Davin M. Rosborough
Milwaukee, WI 53202                            Samantha Osaki
Phone: (414)-272-4032 x12                      American Civil Liberties Union Foundation
Fax: (414)-272-0182                            125 Broad Street, 18th Floor
krotker@aclu-wi.org                            New York, NY 10004
                                               Phone: (212) 549-2500
                                               Fax: (212)-549-2648
                                               dho@aclu.org
                                               athomas@alcu.org
                                               drosborough@aclu.org
                                               sosaki@aclu.org

Neil A. Steiner
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036-6797
Phone: (212)-698-3500
Fax: (212)-698-3599
neil.steiner@dechert.com


                                           - 21 -
Angela M. Liu                                 Anna Q. Do
Dechert LLP                                   Dechert LLP
35 West Wacker Drive, Suite 3400              US Bank Tower
Chicago, IL 60601                             633 West 5th Street, Suite 4900
Phone: (312)-646-5800                         Los Angeles, CA 90071
Fax: (312)-646-5858                           Phone: (213)-808-5760
angela.liu@dechert.com                        Fax: (213)-808-5760
                                              anna.do@dechert.com

Selby Brown                                   Tharuni A. Jayaraman
Dechert LLP                                   Dechert LLP
Cira Centre                                   1900 K Street NW
2929 Arch Street                              Washington, D.C. 20006
Philadelphia, PA 19104                        Phone: (202)-261-3330
Phone: (215)-994-4000                         Fax: (202)-261-3333
Fax: (215)-994-2222                           tharuni.jayaraman@dechert.com
selby.brown@dechert.com

Tristia Bauman
National Law Center for Homelessness &
Poverty
2000 M Street NW, Suite 210
Washington, D.C. 20036
Phone : (202)-638-2535                        Attorneys for Luft Plaintiffs




                                         ERIC J. WILSON
                                         Deputy Attorney General of Wisconsin

                                         Electronically signed by:

                                         /s/ S. Michael Murphy
                                         S. MICHAEL MURPHY
                                         Assistant Attorney General
                                         State Bar #1078149

                                         GABE JOHNSON-KARP
                                         Assistant Attorney General
                                         State Bar #1084731

                                         JODY J. SCHMELZER
                                         Assistant Attorney General
                                         State Bar #1027796



                                          - 22 -
Attorneys for Defendants
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-5457 (Murphy)
(608) 267-8904 (Johnson-Karp)
(608) 266-3094 (Schmelzer)
(608) 267-2223 (Fax)




- 23 -
